Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 23, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00755-CV
____________
 
MICHAEL A. QUINN, Appellant
 
V.
 
DALE A. RUHMANN, Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 950562
 

 
MEMORANDUM 
OPINION
This is
an appeal from a judgment signed April 30, 2010.  On December 20, 2010, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices Boyce
and Jamison.